Title: [Diary entry: 14 December 1787]
From: Washington, George
To: 

Friday 14th. Thermometer at 27 in the Morning—41 at Noon and 38 at Night. Clear and Cold all day the Wind continuing steadily at No. Wt. Rid to all the Plantations. The grd. continuing hard frozen all day an entire stop was put to plowing. At the River Plantation, all hands were employed in gathering, husking and housing Corn. At Muddy hole, the people were employed in putting up fencing. At Dogue run the Men were cutting & Mauling rails—the Women grubbing in field No. 5. Ordered them to Frenchs tomorrow to clean out the meadow, before the wetness of it shall put a stop to it. 


Barrls.


The Corn in the left hand cut measured of sound
22


The right hand ditto
27


The New grd. by Frenchs
15


Total
64

 The Carrots brot. from thence measured  Bushels—one row remains undug. At Frenchs, finished cleaning the Wheat and sent it to the Mill qty. 47½ Bushls. besides tailings which were brot. to the Mansn. House  bushels. At the Ferry, all the Women were grubbing. In the evening Messrs. Rumney Monshur & Porter came down.